Per Curiam,
The trust estate created by the testatrix for her children is active, and they have but equitable life estates. The estates of the contingent remaindermen are legal, and, as the quality of these two estates is not the same, the rule in Shelley’s Case has no application: Little v. Wilcox, 119 Pa. 439; Xander v. Easton Trust Company, 217 Pa. 485. The questions raised by the assignments *129of error are properly, disposed of by tbe learned court below in its opinion dismissing tbe exceptions to tbe account of tbe trustee, and, on it, this appeal is dismissed, at tbe costs of tbe appellants.